Citation Nr: 1315056	
Decision Date: 05/07/13    Archive Date: 05/15/13

DOCKET NO.  10-22 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for a headache disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had certified active service from May 1980 to October 1980; from November 1988 to March 1989; from January 1993 to April 1993; and from September 1994 to October 1994.  He had additional duty with the Air National Guard.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the North Little Rock, Arkansas, Regional Office (RO) which, in pertinent part, denied service connection for a left knee disorder, posttraumatic stress disorder (PTSD), dermatitis, a cardiovascular disorder, tachycardia, muscle pain, joint pain, back injury residuals, bilateral hearing loss, tinnitus, and headaches.  In April 2010, the RO granted service connection for left knee lateral collateral ligament strain; assigned a 10 percent evaluation for that disability; and effectuated the award as of September 27, 2007.  In January 2011, the Veteran was afforded a videoconference hearing before a Veterans Law Judge.  A transcript of that hearing was prepared and incorporated into the record.  In January 2012, the Board determined that the Veteran had withdrawn his appeal from the denial of service connection for PTSD, a cardiovascular disorder, a heart disorder, muscle pain, and joint pain; dismissed those issues; and remanded the issues of service connection for a lumbar spine disorder, bilateral hearing loss, tinnitus, and a headache disorder to the RO for additional action.  

The Board has reviewed both the Veteran's physical claims files and his "Virtual VA" file so as to insure a total review of the evidence.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  

REMAND

In February 2013, the Veteran was informed that the Veterans Law Judge who had conducted his January 2011 hearing had retired by the Board and he therefore had the right to an additional hearing before a different Veterans Law Judge.  In March 2013, the Veteran indicated that he desired an additional videoconference hearing before a Veterans Law Judge.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the requested videoconference hearing before a Veterans Law Judge.  Notify the Veteran and his accredited representative of the date and time of the hearing.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  


_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable 

to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

